DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 19, 21 – 23; 24 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, it was previously mentioned in the last Office Action that the statement, the “DC link voltage substantially corresponds to the voltage level of the energy storage” is unclear.  Such statement is very vague and indefinite.
In claim 23, the statement “”the power converter is configured to reach a DC link voltage substantially corresponding to the voltage level of the energy storage 
It would seem that any voltage satisfies the claim language as disclosed.

Claims 17 – 19, 21 – 30 are rejected due to their dependency on claims 16, 24.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 16 – 19, 21 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 discloses controlling the converter and the dc link in a way to send a voltage to the energy storage device “prior to connecting” the dc link to the storage device.
Such relationship of time (prior to connecting) is not supported by the original disclosure.  The original disclosure only mentions using the converter for charging the energy storage (Fig. 4; paragraph 0048).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 – 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al (US 2015/0180273) in view of Lee et al (US 2020/0321880).
Wagoner et al discloses, regarding, 
Claim 16, A system comprising: a renewable power source comprising renewable power generator and a controller for controlling the renewable power source; a power converter electrically coupled with the renewable power generator and configured to connect the renewable power generator with an electrical grid, the power converter comprising a DC link; an energy storage device configured to be electrically coupled with the DC link (see Fig. 2; paragraph 0042).

However, Wagoner et al does not disclose the relationship between the converter, the DC link and the energy storage.
On the other hand, Lee et al discloses that when the energy storage device is disconnected from the DC link, the controller is configured to receive a voltage level signal from the energy storage device indicating a voltage level of the energy storage device and transmit voltage level signal ; and wherein the power converter is configured to reach a DC link voltage substantially corresponding to the voltage level of the energy storage device prior to connecting the energy storage device to the DC link (see Figs. 1, 2, 14, 15, 17 – 21; paragraphs 0019, 0023, 0132, 0133).

Wagoner et al further discloses, regarding,


Claim 17, a wind turbine and the renewable power generator comprises a wind turbine generator (see Fig. 1).
  
Claim 18, the energy storage device comprises one or more batteries (paragraph 0010).  

Claim 19, the batteries comprise one or more switches 140 to electrically connect with the DC link.  

Claim 21, the controller is further configured to receive a DC link voltage and transmit the DC link voltage to the energy storage device (paragraph 0036).  

Claim 22, the renewable power generator comprises a doubly fed induction generator (paragraph 0026).

It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Wagoner et al and to modify the invention pertaining to the limitations taught by Lee et al for the purpose of improving the stability of a battery during charging/discharging.


Claims 23 – 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al and Lee et al and further in view of Roesner et al (US 2015/0372481).
Wagoner et al discloses, regarding, 
Claim 25, the controller receiving a DC link voltage signal from the power converter, and the controller transmitting the DC link voltage signal to the energy storage device (paragraph 0036).  

Claim 26, the energy storage device comprises one or more batteries (see Fig. 2).  

Claim 27, the DC link to the batteries comprises using the batteries to close a switch 140 to electrically connect with the DC link (see Fig. 2) .
  
Claim 30, the renewable power source is a wind turbine (see Fig 1).

Claim 24, a method for connecting a DC link of a power converter with an energy storage device comprising: the power converter receiving a voltage level signal indicating a voltage level of the energy storage device indicating a voltage level of the energy storage device; operating the power converter such that a DC link voltage reaches the voltage level of the energy storage device; 
wherein receiving the voltage level of the energy storage device comprises use of a controller of a renewable power source electrically coupled to the power converter receiving the voltage level signal from of the energy storage device, and the controller transmitting the voltage level signal 
However, Wagoner et al does not disclose the elements below.  

Roesner et al further discloses, regarding,

Claim 23, the controller is further configured to transmit a default voltage level signal to the power converter if the voltage level signal is not received from the energy storage device (see paragraph 0009, 0010).


It would have been obvious before the effective filing date of the claimed invention to design the combined system/method as disclosed Wagoner et al and to modify the invention pertaining to the limitations taught by Roesner et al for the purpose of protecting a power converter of a wind turbine.

Claims 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner et al, Lee et al, and Roesner et al as applied to claim 24 above, and further in view of Janarthanam et al (US 9,739,819).
Wagoner et al discloses, regarding,
Claim 29, the default voltage level signal indicates a nominal voltage level of the energy storage device (paragraph 0042).

On that respect, Janarthanam et al teaches, regarding,
Claim 28, the controller transmitting a default voltage level signal to the power converter if data communication between the energy storage device and the controller is lost (column 4, lines 26 – 41; column 4, line 61 – column 5, line 9).
It would have been obvious before the effective filing date of the claimed invention to design the combined system/method as disclosed above and to modify the invention pertaining to the limitations taught by Janarthanam et al for the purpose of preventing unwanted grounding of components.

Response to Arguments
With respect to the prior art, Applicant’s arguments with respect to claim(s) 16 – 19, 21 – 23 have been considered but are moot in view of new grounds of rejection.

Applicant's arguments filed 07/29/21 have been fully considered but they are not persuasive.
nd rejection, the claim language is still unclear.  A substantial corresponding voltage is not the same as having equal voltages.
It is not clear how close the voltages of the dc link and the storage device need to be in order to be consider “substantially corresponding”.  The relationship between the dc link and the energy storage device is unclear by “substantially corresponding”.

With respect to the Prior Art that was applied to claims 24 – 30, it is reminded that Claims 24 – 27, 30, were rejected by Wagoner et al in view of Roenser et al.  The remarks only address the Wagoner et al reference.
The Roenser et al reference was used to teach that “connecting the DC link to the energy storage device when the DC link voltage substantially corresponds to the voltage level of the energy storage device” (see rejection above).  Since the remarks were silent regarding the Roenser et al reference, it is understood as an acquiescence that the Prior Art, Roenser et al, teaches such claim features.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., information of the Present Application mentioned in pages 6, 7 of the specifications, which were mentioned in Page 6 of the remarks) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
September 20, 2021